Judgment reversed and a new trial granted, with costs to abide the event. In Rolfe v. Hewitt (227 N. Y. 486) the chauffeur had been expressly instructed to permit no one to ride in the car without defendant’s permission; he 'had been directed to do a specific thing, in the doing of which he required no assistance; whereas, in the case at bar, the chauffeur in permitting plaintiffs’ intestate to ride with him to have him point out where the table should be delivered, had no individual or personal purpose of his own, separate from his master’s business and interest, but on the contrary, it must have been that business and interest, a disposition to gain and keep the good will of the defendant’s customers, which prompted the invitation. (Quinn v. Power, 87 N. Y. 535, 539.) Kelly, P. J., Rich, Jaycox, Kapper and Lazansky, JJ., concur.